Citation Nr: 1125302	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  05-32 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to an initial disability rating in excess of 30 percent for a heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984, and non-qualifying service from March 1987 to April 1989.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted service connection for a heart murmur with concentric left ventricular hypertrophy and mitral valve prolapse and assigned a 30 percent disability rating, and denied service connection for a low back disability.

In November 2009, the Board remanded the case for additional development.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter. 

As a final introductory matter, it does not appear that a dental claim has been addressed by the agency of original jurisdiction (AOJ).  On the October 2005 Form 9, the Veteran discussed and submitted records for dental treatment.  Additionally, the Veteran specifically stated that he sustained these injuries during combat.  As the AOJ has not yet adjudicated this issue, it is referred back to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for a low back disability, and a claim of an initial disability rating in excess of 30 percent for a heart murmur. 

Pursuant to the Board's November 2009 remand instructions, the Veteran was scheduled for VA examinations for his heart and back disabilities on July 8, 2010.  However, the RO noted that the Veteran failed to report to the scheduled VA examinations.  Significantly, however, it is unclear from the evidence of record whether the Veteran received notification that he had been scheduled for these examinations.  In this regard, the Board notes that in January 2011, the Veteran contacted the RO and stated that he was supposed to have a medical examination for his remanded appeal.  Therefore, it appears that the Veteran was unaware of the scheduled July 2010 VA examinations.  Significantly, however, to date, the Veteran has not been afforded notice that, under 38 C.F.R. § 3.655, where entitlement to a benefit in an original compensation claim cannot be established or confirmed without a current VA examination, and a claimant, without good cause, fails to report for (and fully cooperate with) such examination, that claim shall be rated based on the evidence of record.  See Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

Accordingly, the Veteran will be afforded another opportunity to undergo VA examinations in relation to his heart and low back claims on appeal.  However, on remand, the Veteran should be notified that it is his responsibility to report for any scheduled examination based on notice sent to his last address of record, and to cooperate in the development of the case, as the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655.  In this regard, the Board highlights that, although efforts will be made to schedule the Veteran for VA examinations in relation to his claims, the burden is on the Veteran to apprise VA of his whereabouts, and if he does not do so, there is no burden on the part of VA "to turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter informing him that, pursuant to 38 C.F.R. § 3.655, 1) failure to report for an examination in conjunction with an original compensation claim may result in a denial on the merits insofar as the claim will be decided on the evidence of record; and 2) failure to report to an examination in conjunction with a claim for an increased rating will result in denial of the claim.

2. Thereafter, the Veteran should be scheduled for a VA  heart examination to determine the current level of severity of his heart condition.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any necessary tests or studies should be conducted.  

All of the current manifestations of the Veteran's service-connected heart disability should be reported in detail by the VA examiner.  Specifically, the Veteran should be tested to determine his METs.  If exercise testing for METs cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such a slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.

Additionally, the examiner should state if the Veteran has had more than one episode of acute congestive heart failure in the past year, or suffers from chronic congestive heart failure.

Furthermore, the examiner should state whether the Veteran has left ventricular dysfunction, and if so, state the percentage of the ejection fraction.

Lastly, the examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3. Additionally, the Veteran should be scheduled for an appropriate examination to determine the nature and etiology of any current low back disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted. 

The examiner should provide an opinion as to whether it is at least as likely as not that any current back disability had its onset during active service or is related to any in-service disease, event, or injury.  The examiner should review and discuss the Veteran's service treatment records, VA outpatient treatment records, private treatment records, the Veteran's statements discussing a vehicle accident in October 1983, and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  If a claim is denied, the AMC should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


